FILED
                            NOT FOR PUBLICATION                             FEB 08 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VENKATA RAM MOHAN JILLELLA,                      No. 10-56821
an individual,
                                                 D.C. No. 2:10-cv-06982-R-SS
              Plaintiff - Appellant,

  v.                                             MEMORANDUM *

INTERNATIONAL SOLUTIONS
GROUP, INC., a Virginia Corporation and
RAVI PULI, an individual,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                           Submitted February 5, 2013 **
                              Pasadena, California

Before: CALLAHAN, IKUTA, and HURWITZ, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Venkata Ram Mohan Jillella alleges that he was hired in India by

International Solutions Group, Inc. (“ISG”) to be a computer program analyst in

the United States. Jillella filed this action claiming that ISG and its president, Ravi

Puli, sent him to California to work for the WellPoint Companies (“WellPoint”),

that he provided WellPoint with over 800 hours of service over a period of five

months, and that ISG refused to pay him for his services. Jillella appeals from the

district court’s grant of the defendants’ motion to dismiss for lack of personal

jurisdiction. Because Jillella has shown that his claims arise out of ISG’s

substantial connection with California, we vacate the dismissal and remand for

further proceedings.1

       A dismissal for lack of personal jurisdiction is reviewed de novo. See

Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1128 (9th Cir.

2010). “California’s long-arm statute is co-extensive with federal standards, so

that a federal court may exercise personal jurisdiction if doing so comports with

federal constitutional due process.” Boschetto v. Hansing, 539 F.3d 1011, 1015

(9th Cir. 2008). We apply a three-part test to determine whether the exercise of

specific jurisdiction over a nonresident defendant is appropriate: (1) whether the



      1
             Because the parties are familiar with the facts and procedural history,
we restate them here only as necessary to explain our decision.

                                           2
defendant has purposely directed its activities toward the state or purposefully

availed itself of the privilege of conducting activities in the forum; (2) whether the

claim arises out of the defendant’s forum-related activities; and (3) whether the

exercise of jurisdiction is reasonable. Id. at 1016. In addition, in applying the

“purposeful direction” test to cases claiming tortious conduct, such as this one,

where Jillella alleges fraud, we use the “Calder-effects” test. This requires the

defendant to have “(1) committed an intentional act, (2) expressly aimed at the

forum state, (3) causing harm that the defendant knows is likely to be suffered in

the forum state.” Brayton, 606 F.3d at 1128.

      We find that Jillella has met the first two prongs of the three-part specific

jurisdiction test.2 The first prong is met because Jillella’s complaint meets all three

factors of the Calder-effects test with respect to defendant ISG. ISG, by allowing

its admitted employee to work for a third party in California for five months and

then allegedly refusing to pay him, committed an intentional act expressly aimed at

California, which it knew would likely cause harm in California. The second




      2
             Appellees’ motion to strike part of Jillella’s opening brief and part of
the excerpts of record is denied. The underlying documents in question were
submitted to the district court and were presumably available to the district court
when it considered the motion to dismiss. See 20 Moore’s Federal Practice, §§
310.02(2)(c), 310.10(5)(a) (3d ed. 2012).

                                           3
prong is met because Jillella’s claim arises out of ISG’s forum-related activities:

employing Jillella and sending him to work at WellPoint in California.

      Where, as here, a plaintiff meets the first two prongs, the burden shifts to the

defendants under the third prong to show that the exercise of specific jurisdiction

would not be reasonable. Boschetto, 539 F.3d at 1016. We have identified seven

non-exclusive factors to determine reasonableness. Ziegler v. Indian River County,

64 F.3d 470, 474-5 (9th Cir. 1995). In this case, the balance of these factors favors

the exercise of specific jurisdiction. ISG purposely placed Jillella in California.

Although ISG’s records are in Virginia, WellPoint is in California, and the records

of Jillella’s actual work are in California. California has a greater interest in

having persons who work in California paid than Virginia has in ensuring that a

Delaware corporation headquartered in Virginia pays its employee in California.

Thus, under the applicable standard set forth in Boschetto, the district court had

personal jurisdiction over ISG and erred in granting ISG’s motion to dismiss.

      Ravi Puli also asserts that the district court lacks personal jurisdiction over

him because he works and lives in Virginia and has insufficient contacts with

California. We decline to determine whether the district court has personal

jurisdiction over Puli. The district court based its finding of a lack of personal

jurisdiction over Puli on its determination that “ISG did not commit any acts


                                            4
directed toward California that would establish personal jurisdiction.” As we have

determined that ISG did commit acts directed toward California that establish the

district court’s jurisdiction over ISG, we remand the question of whether the

district court has personal jurisdiction over Puli to the district court to apply the

specific jurisdiction test to Puli individually.

       The district court’s order dismissing Jillella’s action is VACATED, and this

matter is REMANDED to the district court.




                                            5